Per curiam.
 Defendant was charged with a violation of § 4 of Act No. 220 of May 15, 1948, 33 L.P.R.A. 1250, and sentenced to serve six months in jail. He filed an appeal in which he assigns as error that the essential allegation that he had sold bolita numbers was not proved. Aside from the fact that the violation charged was that of having in his possession a list of bolita numbers, the evidence also established the sale to the undercover agent. It was not necessary to establish that the agent paid for the numbers played, although that is inferred from his statement when he ■ says that, once he chose the numbers which he played, defendant wrote them in a piece of paper which the latter handed to him, and which was presented and admitted in evidence. The other assignment to the effect that it was not proved that the numbers which the defendant wrote and delivered to the agent were bolita material, because they were not followed by a dash and other numbers to the right, is evidently frivolous. The witness testified that defendant himself pointed out to him that he was not recording the amount played to prevent its being used as evidence against him', if he was caught. At any rate, the evidence presented *520is sufficient to justify the conviction, People v. Seda, 82 P.R.R. 695 (1961).
The judgment rendered by the Superior Court, San Juan Part, on April 26, 1960 will be affirmed.